Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 08/22/2022. Claims 1, 3, 6-8, 10, 13-15, 17 and 20-29 are currently pending. Claims 2, 4-5, 9, 11-12, 16 and 18-19 are canceled and claims 21-29 are added new per applicant’s request.

Priority
Current application, US Application No. 16/780,122, is filed on 02/03/2020.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
Regarding remarks on the objections to the specification, the amendment is accepted and the previous objections are withdrawn.
Regarding remarks on the objections to the claims, the amendment is accepted and the previous objections are withdrawn.
Regarding remarks on the 35 U.S.C. §101 rejections to the claims, the amendment by incorporating dependent claims, which were indicated as patent eligible in the previous office action, into independent claims is sufficient to overcome previous rejections. Therefore, the previous rejections are withdrawn.
Regarding remarks on the 35 U.S.C. §103(a) rejections to the claims, Applicant's arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20210004985 A1), hereinafter ‘Lee’ in view of Lyu (Y. Lyu and et al, “An Interactive LiDAR to Camera Calibration”, 2019 IEEE High Performance Extreme Computing Conference (HPEC), 24-26 Sept. 2019) and Jeffreys (US 20220018935 A1), hereinafter ‘Jeffreys’.
As per claim 1, Lee discloses
	A method for providing multi-sensor extrinsic calibration in a vehicle, (extrinsic calibrations of various sensors … that are coupled to a vehicle and used by the vehicle to identify its surroundings [0002], a method [0192, 0195-0196, claim 12]) the method comprising:
	providing the vehicle within an extrinsic calibration station with one or more calibration targets; (calibration environment, station ‘RTS’, targets [0095, Fig. 6]) 
	receiving, by a processor of a control system of the vehicle, sensor data from a first sensor and sensor data from a second sensor of the vehicle, the sensor data comprising a first representation of the one or more calibration targets and a second representation of the one or more calibration targets; (computing device, collection of sensor data [0101, 0105], synchronized sensor data, target locations [0123], target features [0142], capture sensor data sets using vehicle sensors [0164, Fig. 12-13 1225, 1325], internal computing device [0165], )
	detecting, by the processor, the one or more calibration targets based on the received inputs from the first and second sensors; (first … sensor target features and … second … target features [0139])
	constructing, by the processor, a first plurality of constructed calibration targets in a three-dimensional space around the vehicle based on the one or more calibration targets detected based on the input from the first sensor and a second plurality of constructed calibration targets in the three-dimensional space around the vehicle based on the one or more calibration targets detected based on the input from the second sensor; (sensor targets, X,Y or Z dimensions [0132], X, Y, and/or Z dimensions, as well as roll, pitch, and/or yaw [0135, 0141-0142], internal computing system 110, first sensor and second sensor, a representation of a particular object, three-dimensional volume, 3-D space [0143], target and vehicle locations [0144])
	matching, by the processor, one or more constructed calibration targets in the first plurality of constructed calibration targets with one or more constructed calibration targets in the second plurality of constructed calibration targets; (sensor target features, location of … target features, compare … and identifies a relative distance between the toe locations based on the internal computing system, match the same known distance away in the particular direction at the particular angle as in the real world [0142])

Lee further discloses computing a six-degree of freedom rigid body transformation of the first sensor and the second sensor based on the matched one or more constructed calibration targets (a translation along X, Y, and/or Z dimensions, a rotation along any axis [0142], equivalent to 6 DOF transformation) and computing a projection based on the computed six-degree of freedom rigid body transformation of the first sensor and the second sensor based on the matched one or more constructed calibration targets (projection [0086], projective transformations [0129-0130], track projection … include position in X, Y, and/or Z dimensions, as well as roll, pitch, and/or yaw [0135]).

However, Lee does not explicitly cite a six-degree of freedom rigid body transformation of the first sensor and the second sensor and silent regarding a projection of the first sensor to the second sensor.

Lyu discloses a six-degree of freedom rigid body transformation (6 DOF matrix [pg. 2 right col lower right]) and a projection of the first sensor to the second sensor (LiDAR to camera projection, projection model [pg. 2 lower right], projects the 3D points in camera coordinate to the 2D image plane [pg. 3 left col], 2D to 3D projection [pg. 6 left col lower section])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Lee in view of Lyu to compute a six-degree of freedom rigid body transformation of the first sensor and the second sensor based on the matched one or more constructed calibration targets and compute a projection of the first sensor to the second sensor based on the computed six-degree of freedom rigid body transformation of the first sensor and the second sensor based on the matched one or more constructed calibration targets for an improved vehicle sensor calibration  (Lee – reliable and robust performance of vehicle by mitigating imperfections and variations of sensor manufacturing through precise calibration  [0004-0005], a need for improvements to vehicle sensor technologies [0031]).

Lee further recites the vehicle is stationary and rotating the one or more calibration targets into one or more predetermined locations relative to the vehicle such that the one or more calibration targets are provided around an external environment within a threshold distance of the vehicle (regions of calibration environment, vehicle is stationary [0154], move the … target to a more optimal position in the calibration environment … by rotationally and/or translationally moving the … target [0174, Fig. 14]), but is not explicit on securing the vehicle to be stationary and rotating the one or more calibration targets into one or more predetermined locations relative to the vehicle.

Jeffreys discloses positioning a vehicle in a known position and adjusting the rotational orientation of the target on the target adjustment stand with respect to the position of a vehicle (a vehicle support stand upon which an equipped vehicle is disposed in an established known position [abs], The vehicle is also positioned and centered on a vehicle support stand with respect to this known reference position [0004], a rotatable base member on the target adjustment stand for use in adjusting both the lateral distance between the vehicle and the target, as well as the rotational orientation of the target on the target adjustment stand [0006]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Jeffreys to secure the vehicle to be stationary and rotate the one or more calibration targets into one or more predetermined locations relative to the vehicle such that the one or more calibration targets are provided around an external environment within a threshold distance of the vehicle for an accurate vehicle sensor calibration.

As per claim 8, Lee discloses
	A calibration station for multi-sensor extrinsic calibration in a vehicle, comprising: (calibration environment, station ‘RTS’, targets [0095, Fig. 6], extrinsic calibrations of various sensors … that are coupled to a vehicle and used by the vehicle to identify its surroundings [0002])
	one or more calibration targets provided around an external environment within a threshold distance of the vehicle; (sensor targets around a motorized turntable that rotates the vehicle to different orientations [abs], target 200A, 220, 250 [0075, 0092-0093, 0095, 0156, Fig. 6], a plurality of sensor targets located at known positions in the calibration environment 1020 [0127-0132, Fig. 10])
	and a vehicle placement section to accommodate the vehicle on the vehicle placement section, (platform [0082-0083, 0113-0117, Fig. 4-6, Fig. 8A]) 
	wherein a processor of a control system of the vehicle receives sensor data from a first sensor and sensor data from a second sensor of the vehicle, the sensor data comprising a first representation of the one or more calibration targets and a second representation of the one or more calibration targets; (computing device, collection of sensor data [0101, 0105], synchronized sensor data, target locations [0123], target features [0142], capture sensor data sets using vehicle sensors [0164, Fig. 12-13 1225, 1325], internal computing device [0165]).

Lee in view of Lyu and Jeffreys further disclose the remaining limitations as shown claim 1 above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jeffreys.
As per claim 15, Lee discloses 
	A calibration system for multi-sensor extrinsic calibration in a vehicle, (sensor calibration system [0001, 0124], extrinsic calibrations of various sensors … that are coupled to a vehicle and used by the vehicle to identify its surroundings [0002]) comprising:
	one or more calibration targets provided around an external environment within a threshold distance of the vehicle,  (sensor targets around a motorized turntable that rotates the vehicle to different orientations [abs], target 200A, 220, 250 [0075, 0092-0093, 0095, 0156, Fig. 6], a plurality of sensor targets located at known positions in the calibration environment 1020 [0127-0132, Fig. 10])
	wherein each of the one or more calibration targets includes a combination of sensor targets configured to be measured by and used for calibrating a pair of sensors selected from the group consisting essentially of a first sensor, a second sensor, and a third sensor; (sensor targets around a motorized turntable that rotates the vehicle [0032], camera, LiDAR, Radar, EmDAR, sonar, GNSS, GPS, IMU, infrared sensor [0034], all sensors 180 on the vehicle 102 [0123, Fig. 9]) and 
	a vehicle placement section to accommodate the vehicle for detection of the one or more calibration targets, (platform [0082-0083, 0113-0117, Fig. 4-6, Fig. 8A])

Lee further recites the vehicle is stationary and rotating the one or more calibration targets into one or more predetermined locations relative to the vehicle such that the one or more calibration targets are provided around an external environment within a threshold distance of the vehicle (regions of calibration environment, vehicle is stationary [0154], move the … target to a more optimal position in the calibration environment … by rotationally and/or translationally moving the … target [0174, Fig. 14]), but is not explicit on “wherein the vehicle placement section secures the vehicle to be stationary and rotates the one or more calibration targets into one or more predetermined locations relative to the vehicle”.

Jeffreys discloses positioning a vehicle in a known position, i.e. on a vehicle support stand, and adjusting the rotational orientation of the target on the target adjustment stand with respect to the position of a vehicle (a vehicle support stand upon which an equipped vehicle is disposed in an established known position [abs], The vehicle is also positioned and centered on a vehicle support stand with respect to this known reference position [0004], a rotatable base member on the target adjustment stand for use in adjusting both the lateral distance between the vehicle and the target, as well as the rotational orientation of the target on the target adjustment stand [0006]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Lee in view of Jeffreys to use the vehicle placement section to secure the vehicle to be stationary and rotate the one or more calibration targets into one or more predetermined locations relative to the vehicle for an accurate vehicle sensor calibration.

	Claims 3, 7, 10, 14, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and  Lyu (n/a for claims 17 and 21) in view of Jeffreys.
As per claims 3, 10 and 17, Lee and Lyu (except for claim 17) disclose claims 1, 7 and 15 set forth above.
Lee discloses the arrangement of vehicle with sensors against one or more calibration targets ([Fig. 6], but is not explicit on the one or more calibration targets are provided at a fixed location with respect to a reference point of the vehicle.

Jeffrey discloses the one or more calibration targets being provided at a fixed location with respect to a reference point of the vehicle (With the vehicle and calibration target positioned and centered with respect to the known reference position, the vehicle sensor is calibrated [0004]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art (or Lee) in view of Jeffreys to provide the one or more calibration targets at a fixed location with respect to a reference point of the vehicle for an improved vehicle sensor calibration.

As per claims 7, 14 and 21, Lee,  Lyu (n/a for claim 21) and Jeffreys disclose claims 1, 8 and 15 set forth above.
Lee further discloses use of various sensors (camera, LiDAR, Radar, EmDAR, sonar, GNSS, GPS, IMU, infrared sensor [0034], all sensors 180 on the vehicle 102 [0123, Fig. 9]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art further in view of Lee to assign a LiDAR sensor, a camera sensor or a RADAR sensor as the first sensor and to assign a remainder of the LiDAR sensor, camera sensor or RADAR sensor not selected as the first sensor as the second sensor for an improved vehicle sensor calibration and 
	it would have been also obvious to one having ordinary skill in the art at the time the invention was made to arrange the sensors as recited, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Lyu (n/a for claim 20) and Jeffreys in view of Claveau (US 20170287166 A1), hereinafter ‘Claveau’.
As per claims 6, 13 and 20, Lee and Lyu (n/a for claim 20) disclose claims 4, 8 and 15 set forth above.
Although Lee discloses calibration targets in different height and orientation ([Fig. 6]), Lee does not explicitly recite the limitation.

Claveau discloses calibration targets in different height and orientation ((different parameters, rotation angle, width and height, calibration target, as a suitable target image [0098]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art (or Lee) in view of Claveau to vary height and orientation of the one or more calibration targets for an improved vehicle sensor calibration.

	Claims 22, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Lyu (n/a for claim 24) and Jeffreys in view of Zhu (US 20220171060 A1), hereinafter ‘Zhu’.
As per claims 22, 23 and 24, Lee, Lyu (n/a for claim 24) and Jeffreys disclose claims 1, 8 and 15 set forth above.
The set forth combined prior art is silent regarding the one or more calibration targets including an integrated camera target, a LiDAR target and a RADAR target.

Zhu discloses the limitation (a plurality of calibration targets thereon from the camera, from the LIDAR [abs, 0004], a calibration target, for calibrating the camera and the multi-line LIDAR [0003], radar, e.g. LiDAR [0033]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art  in view of Zhu to use one or more calibration targets including an integrated camera target, a LiDAR target and a RADAR target for an improved accurate vehicle sensor calibration.

	Claims 25, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Lyu (n/a for claim 27), Jeffreys and Zhu in view of Ikram (US 20200158840 A1), hereinafter ‘Ikram’.
As per claims 25, 26 and 27, Lee, Lyu (n/a for claim 27), Jeffreys and Zhu disclose claims 22, 23 and 24 set forth above.
The set forth combined prior art is silent regarding the LiDAR target and the RADAR target each having a geometric shape.

Ikram discloses calibration targets including both LiDAR and RADAR targets having geometric shapes (a multi-sensor calibration target includes a first panel and a second panel. The first panel has a first geometric shape, second panel, second geometric shape [0003], calibration target, LiDAR, radar [0025. Fig. 2]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Ikram to use calibration targets each having geometrical shapes for an improved accurate vehicle sensor calibration.
	
	Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Lyu and Jeffreys in view of Tcherniak (US 20210216151 A1), hereinafter ‘Tcher’. 
As per claims 28 and 29, Lee, Lyu and Jeffreys disclose claims 1 and 8 set forth above.
Although Lee discloses the six-degree of freedom rigid body transformation of the first sensor and the second sensor (a translation along X, Y, and/or Z dimensions, a rotation along any axis [0142], equivalent to 6 DOF transformation), the combined prior art is silent regarding computing transformation using singular value decomposition.

Tcher discloses computing spatial configurations of multiple sensors using singular value decomposition in six DOF (the sensor signals being indicative of respective movements of the respective transducers, target object, determining the spatial configurations of the plurality of transducers [abs], spatial configuration, singular values, six dominant singular values [0023],  a singular value decomposition [0133, Fig. 2, Fig. 3 S54], a plurality of transducers, six degrees of freedom [0014, 0021]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Tcher to use singular value decomposition for computing six-degree of freedom rigid body transformation of the first sensor and the second sensor to obtain an improved accurate vehicle sensor calibration.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Zhao (CN 100524108 C) discloses space transformation between different targets of a robot using singular value decomposition function in 6 DOF (space transform … for different target objects [abs], image covariance matrix. from the matrix C is calculated by invoking the singular value decomposition function, the robot has six degrees of freedom).
	Solmaz (US 20200175864 A1) discloses use of an integrated camera (integrated in the camera [0055]).
	Shi (C. Shi and et al, “Extrinsic Calibration and Odometry for Camera-LiDAR Systems”, IEEE Access, Volume 7, 2019, August 27, 2019) discloses position parameter transformation in 6  DOF motion (six Degree of Freedom ‘DOF’ relative transformation [pg. 12107 right col upper section]).
	Stieff (WO 2016133875 A1) discloses the one or more calibration targets are provided at a fixed location with respect to a reference point of the vehicle (The distance between the observable target or calibration fixture 1 10 and the vehicle onboard sensor 202, laser projector 102, or other vehicle-based reference point, such as the optical target 112 on the front steerable wheel assembly 104 is measured using a displacement sensor 210 or other suitable linear distance measurement tool, and compared with a known distance requirements or specifications, if necessary, the position of the observable target or calibration fixture 1 10 along the beam projection axis X is adjusted to match the known distance requirement or specification [0037]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865